DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 26 August 2021 [hereinafter Response] has been entered, where:
Claim 1 has been amended.
Claims 2, 8, and 11 have been cancelled.
New claims 12-15 are presented for examination.
Claims 1, 3-7, 9, 10 and 12-15 are pending.
Claims 1, 3-7, 9, 10 and 12-15 are rejected.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1, 3-7, 9, 10 and 12-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 10, and 11 of US Patent 9,514,411 in view of Ploennigs et al., “BASont - A Modular, Adaptive Building Automation System Ontology,” IECON 2012 (October 25, 2012) [hereinafter Ploennigs], US Patent 6909921 to Bilger [hereinafter Bilger], and US Published Application 20050171645 to Oswald et al. [hereinafter Oswald], and US Published Application 20130103621 to Matsuoka et al. [hereinafter Matsuoka] as follows:
Instant Application
Claim 1
U.S. Patent 9,514,411
Claim 1
1.	A system configured to generate an operational rule associated with a building management system, the system comprising: 



the processor configured to identify patterns among data points provided by one or more building sensors installed in the rooms,

annotating the patterns using contextual attributes that affect building operational parameters, 

determining different real-time situations occurring in the rooms based on an occupancy of a given room among the individual rooms, and 

automatically extracting the rule for the given room based on a real-time building context and a determined situation,

wherein the hardware compute processor comprises:

a pattern extractor configured to identify a first pattern associated with a series of operational observations corresponding to a property of the building management system and 

to identify a second pattern associated with the series of operational observations, 

the context correlator is further configured to correlate a second contextual attribute with the second pattern, 

the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and 

deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute;
a context correlator configured to correlate a first contextual attribute with the first pattern; and
a rule deriver configured to derive the operational rule at least in part based on the first pattern and the first contextual attribute, and

wherein the determined situation of the given room changes as the occupancy of the given room changes, and 
wherein the hardware computer processor operates the at least one mechanical component and electrical component based on the extracted rule.




























identifying, with a processing device, a first pattern associated with a series of operational observations corresponding to a property of the building management system, and 

identifying a second pattern associated with the series of operational observations; 

correlating a first contextual attribute with the first pattern, and correlating a second contextual attribute with the second pattern, 

wherein the first pattern is based on a first resolution and the second pattern is based on a second resolution; and


deriving the operational rule at least in part based on the first pattern and the first contextual attribute, and the second pattern and the second contextual attribute.




Regarding claim 1, claim 1 of US Patent 9,514,411 does not teach the limitation(s) in bold above. However, Ploennigs teaches that limitation (Ploennigs, left column of p. 4832, Section V.B, last paragraph). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating: an occupancy sensor . . . installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)) as taught by Ploennigs for the purpose of providing energy control parameters for a building at a room level. 
	The motivation for doing so is to provide a model that is a central knowledge source for agile ambient control that dynamically integrates devices and adapts its control to it. (Ploennigs, right column of p. 4827, Goals & Use Cases, sub. 6).
	Regarding claim 1, claim 1 of US Patent 9,514,411 and Ploennigs does not explicitly teach the limitation of “at least a portion of the first pattern and a second resolution that is different from the first resolution.” Bilger teaches the limitation (Bilger 8:24-42). ). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating: an occupancy sensor . . . installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)) as taught by Ploennigs for the purpose of providing energy control parameters for a building at a room level and the automatically change the overall sensitivity (that is, resolution) of the room motion sensor(s) 24 by changing the filter mechanism settings and/or the sensor sensitivity settings (range and amplitude of required motion for detection), based upon the output of any of the four types of room sensors as taught by Bilger.
	The motivation for doing so is to provide automation systems with a reliable sensor architecture, a knowledge based central controller and operating software, compatible plug and play controlled objects, a fast and reliable communications network, and a service module and internet access that allows wide deployment of the system. (Bilger, 3:7-12).
Instant Application
Claim 3
U.S. Patent 9,514,411
Claim 2
3. The system of claim 1, wherein the series includes a plurality of operational observations of each of the individual rooms taken over a period of time.
2. The method of claim 1, wherein the series includes a plurality of operational observations taken over a period of time.
Regarding claim 3, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 2 of the ‘411 Patent teaches the limitations of claim 3 of the instant application.
Instant Application
Claim 4
U.S. Patent 9,514,411
Claim 5
4. The system of claim 3, wherein the property is a temperature setpoint.
5. The method of claim 1, wherein the property is a temperature setpoint.
Regarding claim 4, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 3, as described above. Claim 5 of the ‘411 Patent teaches the limitations of claim 3 of the instant application. 
Instant Application
Claim 5
U.S. Patent 9,514,411
Claim 6
5.The system of claim 1, further comprising a knowledge base including a plurality of predetermined contextual attributes, wherein the context correlator is further configured to select the first contextual attribute from among the predetermined contextual attributes.
6. The method of claim 1, wherein the first contextual attribute is selected from a plurality of predetermined contextual attributes in a knowledge base.
Regarding claim 5, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 6 of the ‘411 Patent teaches the limitations of claim 5 of the instant application.
Instant Application
Claim 6
U.S. Patent 9,514,411
Claim 8
6. The system of claim 1, further comprising a data point labeler configured to associate a contextual classification with the property, wherein the contextual classification comprises the first contextual attribute.
8. The method of claim 1, further comprising associating a contextual classification with the property, wherein the first contextual attribute comprises the contextual classification.
Regarding claim 6, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 8 of the ‘411 Patent teaches the limitations of claim 6 of the instant application.
Instant Application
Claim 7
U.S. Patent 9,514,411
Claim 10
7. The system of claim 1, wherein the context correlator is further configured to associate a contextual classification with the property and correlate the contextual classification with the first pattern, wherein the first contextual attribute comprises a contextual factor, and the operational rule further is derived at least in part based on the contextual classification.
10. The method of claim 9, further comprising:
associating a contextual classification with the property; and
correlating the contextual classification with the first pattern, wherein the operational rule further is derived at least in part based on the contextual classification.
Regarding claim 7, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 10 of the ‘411 Patent teaches the limitations of claim 7 of the instant application.
Instant Application
Claim 9
U.S. Patent 9,514,411
Claim 11
9. The system of claim 1, wherein deriving the operational rule further comprises applying a constraint to the first pattern or to the first contextual attribute.
11. The method of claim 1, wherein deriving the operational rule further comprises applying a constraint to the first pattern or to the first contextual attribute.
Regarding claim 9, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 11 of the ‘411 Patent teaches the limitations of claim 9 of the instant application.
Instant Application
Claim 10
U.S. Patent 9,514,411

10. The system of claim 1, wherein the at least one mechanical component and at least one electrical component includes at least one of a heating, ventilation and air-conditioning (HVAC) system, a cooling device, a lighting device, a shading system, and a security device.
N/A
Regarding claim 10, claim 1 of US Patent 9,514,411, Ploennigs, and Bilger does not teach the limitation(s) in bold above. However, Oswald teaches that limitation (Oswald, see at least [0061], electric light; [0095], heating). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating: (Oswald, see at least [0061], electric light; [0095], heating) as taught by Oswald for the purpose of providing at least one mechanical component and at least one electrical component. 
	The motivation for doing so is to provide a models to control household appliances—in particular heating and cooling appliances—to optimize energy efficiency. (Oswald, abstract).
Instant Application
Claim 12
U.S. Patent 9,514,411
12. The system of claim 1, wherein annotating the patterns further includes performing statistical analysis to correlate potential contextual factors to operational patterns of the building.
N/A
Regarding claim 12, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger does not teach the limitation(s) in bold above. However, Matsuoka teaches this limitations (see Matsuoka ¶ 0005), as described above. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating (Matsuoka ¶ 0005, uses the models to predict the time remaining until one or more characteristics or parameters of the region or volume) as taught by Matsuoka for the purpose of statistical analysis to correlate portential contextual factors to operational patterns of the building.
	The motivation to do so is to generate and continuously improve a global model for the controlled environment within a current season of the year for automated adaptive control of the environment. (Matsuoka ¶ 0084).
Instant Application
Claim 13
U.S. Patent 9,514,411
Claim 7
13. The system of claim 12, wherein the processor contextualizes building operational patterns in terms of temporal, spatial or semantic contexts.
7. The method of claim 1, wherein the first contextual attribute is one selected from the following: a temporal context, a spatial context, a functional context, a descriptive context and a semantic context.
Regarding claim 13, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of instant claim 1, as described above. Claim 7 of the ‘411 Patent teaches the limitations of claim 13 of the instant application.
Instant Application
Claim 14
U.S. Patent 9,514,411
Claim 7
14. The system of claim 13, wherein the context correlator correlates the property of the building management system with at least one of the temporal, spatial or semantic contexts.
7. The method of claim 1, wherein the first contextual attribute is one selected from the following: a temporal context, a spatial context, a functional context, a descriptive context and a semantic context.
Regarding claim 14, the combination of Claim 1 of the ‘411 Patent, Ploennigs, and Bilger teaches all of the limitations of instant claim 1, as described above. Claim 7 of the ‘411 Patent teaches the limitations of claim 13 of the instant application.
Instant Application
Claim 15
U.S. Patent 9,514,411
Claim 5
15. The system of claim 14, wherein the property of the building is a temperature setpoint and the temporal context is hours of business associated with the building.
5. The method of claim 1, wherein the property is a temperature setpoint.
Regarding claim 15, the combination of Claims 1 and 5 of the ‘411 Patent, Ploennigs, and Bilger does not teach the limitation(s) in bold above. However, Matsuoka teaches this limitations (see Matsuoka ¶¶ 0056-57), as described above. ). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,514,411, by incorporating (Matsuoka ¶ 0057, intelligent controls are thermostats with the environment a commercial building) as taught by Matsuoka for the purpose of a temporal context is hours of business associated with the building.
	The motivation to do so is to generate and continuously improve a global model for the controlled environment within a current season of the year for automated adaptive control of the environment. (Matsuoka ¶ 0084).

5.	Claims 1, 3-7, 9, 10 and 12-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent 9,483,735 in view of Ploennigs et al., “BASont - A Modular, Adaptive Building Automation System Ontology,” IECON 2012 (October 25, 2012) [hereinafter Ploennigs], US Patent 6909921 to Bilger [hereinafter Bilger], and US Published Application 20050171645 to Oswald et al. [hereinafter Oswald], and US Published Application 20130103621 to Matsuoka et al. [hereinafter Matsuoka] as follows:
Instant Application
Claim 1
U.S. Patent 9,483,735
Claim 1
1.	A system configured to generate an operational rule associated with a building management system, the system comprising: 

a hardware computer processor that controls at least one of a mechanical component and electrical component of a building including a plurality of individual rooms,

the processor configured to identify patterns among data points provided by one or more building sensors installed in the rooms,

annotating the patterns using contextual attributes that affect building operational parameters, 

determining different real-time situations occurring in the rooms based on an occupancy of a given room among the individual rooms, and 

automatically extracting the rule for the given room based on a real-time building context and a determined situation,

wherein the hardware compute processor comprises:

a pattern extractor configured to identify a first pattern associated with a series of operational observations corresponding to a property of the building management system and 

to identify a second pattern associated with the series of operational observations, 


the context correlator is further configured to correlate a second contextual attribute with the second pattern, 

the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and 

deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute;
a context correlator configured to correlate a first contextual attribute with the first pattern; and
a rule deriver configured to derive the operational rule at least in part based on the first pattern and the first contextual attribute, and

wherein the determined situation of the given room changes as the occupancy of the given room changes, and 
wherein the hardware computer processor operates the at least one mechanical component and electrical component based on the extracted rule.
1. A system for generating an operational rule associated with a building management system, comprising:

a pattern extractor processor that identifies a first pattern associated with a series of operational observations corresponding to a property of the building management system;

a context correlator processor that correlates a first contextual attribute with the first pattern; and


a rule deriver processor that delivers the operational rule at least in part based on the first pattern and the first contextual attribute,


















wherein the pattern extractor is further configured to identify a second pattern associated with the series of operational observations, 

the context correlator is further configured to correlate a second contextual attribute with the second pattern, 

the first pattern is based on a first resolution, the second pattern is based on a second resolution, and 



deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute.



Regarding claim 1, Claim 1 of US Patent 9,483,735 fails to explicitly teach the limitation in bold above. However, Ploennigs teaches that limitation (Ploennigs, left column of p. 4832, Section V.B, last paragraph). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,483,735, by incorporating: an occupancy sensor . . . installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)) as taught by Ploennigs for the purpose of providing energy control parameters for a building at a room level. 
	The motivation for doing so is to provide a model that is a central knowledge source for agile ambient control that dynamically integrates devices and adapts its control to it. (Ploennigs, right column of p. 4827, Goals & Use Cases, sub. 6).
	Regarding claim 1, claim 1 of US Patent 9,438,735 and Ploennigs does not explicitly teach the limitation of “at least a portion of the first pattern and a second resolution that is different from the first resolution.” Bilger teaches the limitation (Bilger 8:24-42). ). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,483,735, by incorporating: an occupancy sensor . . . installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)) as taught by Ploennigs for the purpose of providing energy control parameters for a building at a room level and the automatically change the overall sensitivity (that is, resolution) of the room motion sensor(s) 24 by changing the filter mechanism settings and/or the sensor sensitivity settings (range and amplitude of required motion for detection), based upon the output of any of the four types of room sensors as taught by Bilger.
	The motivation for doing so is to provide automation systems with a reliable sensor architecture, a knowledge based central controller and operating software, compatible plug and play controlled objects, a fast and reliable communications network, and a service module and internet access that allows wide deployment of the system. (Bilger, 3:7-12).
Instant Application
Claim 3
U.S. Patent 9,483,735
Claim 2
3. The system of claim 1, wherein the series includes a plurality of operational observations of each of the individual rooms taken over a period of time.
2. The system of claim 1, wherein the series includes a plurality of operational observations taken over a period of time.
Regarding claim 3, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. The combination of Claim 2 of the ‘735 Patent, Ploennigs, and Bilger teaches the limitations of claim 3 of the instant application.
Instant Application
Claim 4
U.S. Patent 9,483,735
Claim 3
4. The system of claim 3, wherein the property is a temperature setpoint.
3. The system of claim 1, wherein the property is a temperature setpoint.
Regarding claim 4, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 3, as described above. 
Instant Application
Claim 5
U.S. Patent 9,483,735
Claim 4
5. The system of claim 1, further comprising a knowledge base including a plurality of predetermined contextual attributes, wherein the context correlator is further configured to select the first contextual attribute from among the predetermined contextual attributes.
4. The system of claim 1, further comprising a knowledge base including a plurality of predetermined contextual attributes, wherein the context correlator is further configured to select the first contextual attribute from among the predetermined contextual attributes.
Regarding claim 5, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 4 of the ‘735 Patent teaches the limitations of claim 5 of the instant application.
Instant Application
Claim 6
U.S. Patent 9,483,735
Claim 5
6. The system of claim 1, further comprising a data point labeler configured to associate a contextual classification with the property, wherein the contextual classification comprises the first contextual attribute.
5. The system of claim 1, further comprising a data point labeler configured to associate a contextual classification with the property, wherein the contextual classification comprises the first contextual attribute.
Regarding claim 6, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. Claim 5 of the ‘735 Patent teaches the limitations of claim 6 of the instant application.
Instant Application
Claim 7
U.S. Patent 9,483,735
Claim 6
7. The system of claim 1, wherein the context correlator is further configured to associate a contextual classification with the property and correlate the contextual classification with the first pattern, wherein the first contextual attribute comprises a contextual factor, and the operational rule further is derived at least in part based on the contextual classification.
6. The system of claim 1, wherein the context correlator is further configured to associate a contextual classification with the property and correlate the contextual classification with the first pattern, wherein the first contextual attribute comprises a contextual factor, and the operational rule further is derived at least in part based on the contextual classification.
Regarding claim 7, the combination of claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 2, as described above. Claim 6 of the ‘735 Patent teaches the limitations of claim 7 of the instant application.
Instant Application
Claim 9
U.S. Patent 9,483,735
Claim 7
9. The system of claim 2, wherein deriving the operational rule further comprises applying a constraint to the first pattern or to the first contextual attribute.
7. The system of claim 1, wherein deriving the operational rule further comprises applying a constraint to the first pattern or to the first contextual attribute.
Regarding claim 9, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger teaches all of the limitations of claim 2, as described above. Claim 7 of the ‘735 Patent teaches the limitations of claim 9 of the instant application.
Instant Application
Claim 10
U.S. Patent 9,483,735

10. The system of claim 1, wherein the at least one mechanical component and at least one electrical component includes at least one of a heating, ventilation and air-conditioning (HVAC) system, a cooling device, a lighting device, a shading system, and a security device.
N/A
Regarding claim 10, claim 1 of US Patent 9,483,735 does not teach the limitation(s) in bold above. However, Oswald teaches that limitation (Oswald, see at least [0061], electric light; [0095], heating). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,483,735, by incorporating: (Oswald, see at least [0061], electric light; [0095], heating) as taught by Oswald for the purpose of providing at least one mechanical component and at least one electrical component. 
	The motivation for doing so is to provide a models to control household appliances—in particular heating and cooling appliances—to optimize energy efficiency;. (Oswald, abstract).
Instant Application
Claim 12
U.S. Patent 9,483,735
12. The system of claim 1, wherein annotating the patterns further includes performing statistical analysis to correlate potential contextual factors to operational patterns of the building.
N/A
Regarding claim 12, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger does not teach the limitation(s) in bold above. However, Matsuoka teaches this limitations (see Matsuoka ¶ 0005), as described above. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,483,735, by incorporating (Matsuoka ¶ 0005, uses the models to predict the time remaining until one or more characteristics or parameters of the region or volume) as taught by Matsuoka for the purpose of statistical analysis to correlate portential contextual factors to operational patterns of the building.
	The motivation to do so is to generate and continuously improve a global model for the controlled environment within a current season of the year for automated adaptive control of the environment. (Matsuoka ¶ 0084).
Instant Application
Claim 13
U.S. Patent 9,483,735
Claim 7
13. The system of claim 12, wherein the processor contextualizes building operational patterns in terms of temporal, spatial or semantic contexts.
N/A
Regarding claim 13, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger does not teach the limitation(s) in bold above. However, Matsuoka teaches these limitations. However, Matsuoka teaches these limitations (see Matsuoka Fig. 2, ¶¶ 0056-57), as described above). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,483,735, by incorporating (Matsuoka ¶ 0056, a context comprises a region or volume 1302, one or more intelligent controllers 1304 and 1306, and one or more devices, systems, or other entities 1306-1308 that are controlled by the one or more intelligent controllers and that operate on the region or volume 1302) as taught by Matsuoka for the purpose of a temporal context is hours of business associated with the building.
	The motivation to do so is to generate and continuously improve a global model for the controlled environment within a current season of the year for automated adaptive control of the environment. (Matsuoka ¶ 0084).
Instant Application
Claim 14
U.S. Patent 9,483,735
Claim 7
14. The system of claim 13, wherein the context correlator correlates the property of the building management system with at least one of the temporal, spatial or semantic contexts.
N/A
Regarding claim 14, the combination of Claim 1 of the ‘735 Patent, Ploennigs, and Bilger does not teach the limitation(s) in bold above. However, Matsuoka teaches these limitations. However, Matsuoka teaches these limitations (see Matsuoka Fig. 2, ¶¶ 0056-57), as described above). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,483,735, by incorporating (Matsuoka ¶ 0056, a context comprises a region or volume 1302, one or more intelligent controllers 1304 and 1306, and one or more devices, systems, or other entities 1306-1308 that are controlled by the one or more intelligent controllers and that operate on the region or volume 1302) as taught by Matsuoka for the purpose of a temporal context is hours of business associated with the building.
	The motivation to do so is to generate and continuously improve a global model for the controlled environment within a current season of the year for automated adaptive control of the environment. (Matsuoka ¶ 0084).
Instant Application
Claim 15
U.S. Patent 9,483,735
Claim 3
15. The system of claim 14, wherein the property of the building is a temperature setpoint and the temporal context is hours of business associated with the building.
3. The method of claim 1, wherein the property is a temperature setpoint.
Regarding claim 15, the combination of Claims 1 and 3 of the ‘735 Patent, Ploennigs, and Bilger does not teach the limitation(s) in bold above. However, Matsuoka teaches these limitations (see Matsuoka ¶¶ 0056-57), as described above). Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the applicant’s invention to modify the teachings of US Patent 9,483,735, by incorporating (Matsuoka ¶ 0057, intelligent controls are thermostats with the environment a commercial building) as taught by Matsuoka for the purpose of a temporal context is hours of business associated with the building.
	The motivation to do so is to generate and continuously improve a global model for the controlled environment within a current season of the year for automated adaptive control of the environment. (Matsuoka ¶ 0084).

Claim Rejections - 35 USC § 112(b)
6.	The rejection under Section 112(b) to claims 1 and 3-7, 9, and 10 is withdrawn in view of the Applicant’s amendment to claim 1.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
10.	Claims 1, 3, 5-7, 9, and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US Published Application 20050171645 to Oswald et al. [hereinafter Oswald] in view of Ploennigs et al., “BASont - A Modular, Adaptive Building Automation System Ontology,” IECON 2012 (October 25, 2012) [hereinafter Ploennigs] and US Patent 6909921 to Bilger [hereinafter Bilger].
Regarding claim 1, Oswald teaches a system configured to generate an operational rule associated with a building management system, the system comprising: 
a hardware computer processor that controls at least one of a mechanical component and electrical component of a building (Oswald, see at least [0095], complete a washing machine cycle (mechanical), record a TV program (electrical)) including a plurality of individual rooms (Oswald ¶ 0089 teaches control the temperature of the room the occupants are in. Other rooms could be heated to a lower temperature (that is, a building including a plurality of individual rooms)), the processor configured to identify patterns among data points provided by one or more building sensors (Oswald ¶ 0095 teaches that the system can notice that every Tuesday the television is switched on at the same time of day and notice on Fridays that the householder gets home 2 hours later than on other workdays) installed in the rooms (Oswald ¶ 0024 teaches one or more temperature sensors for measuring the temperature inside the house (that is, such sensors are installed in the rooms), annotating the patterns using contextual attributes that affect building operational parameters (Oswald, see at least [0095], expecting a householder home late corresponds to correlating a first contextual attribute (“home late”) with a first pattern (arriving home two hours later on Fridays)), . . . and automatically extracting the rule . . . based on a real-time building context (Oswald, see at least [0095], deferring heating the house to full temperature corresponds to automatically extracting a rule based on a real-time building context) and a determined situation (Oswald ¶ 0017 teaches [t]he model of the behaviour of the occupants may include a determination of whether the house is occupied (that is, a determined situation)),
wherein the hardware computer processor comprises:
a pattern extractor configured to identify a first pattern associated with a series of operational observations corresponding to a property of the building management system (Oswald, see at least [0095], system can notice that every Tuesday the television is switched on at the same time of day and notice on Fridays that the householder gets home 2 hours later than on other workdays) and to identify a second pattern associated with the series of operational observations (Oswald, see at least [0095], system can notice that every Tuesday the television is switched on at the same time of day (a second pattern associated with the series of operational observations) and notice on Fridays that the householder gets home 2 hours later than on other workdays (a first pattern)), . . . ;
wherein the context correlator is further configured to correlate a first contextual attribute with the first pattern (Oswald, see at least [0095], expecting a householder home late corresponds to correlating a first contextual attribute (“home late”) with a first pattern (arriving home two hours later on Fridays)); and
	a rule deriver configured to derive the operational rule at least in part based on the first pattern and the first contextual attribute (Oswald, see at least [0095], deferring heating the house to full temperature corresponds to automatically extracting a rule based on a real-time building context), and 
. . . . wherein the hardware computer processor operates the at least one mechanical component and electrical component based on the extracted rule (Oswald, see at least [0095], complete a washing machine cycle (mechanical), record a TV program (electrical)).
Though Oswald teaches the features of a predictive model for energy consumption trained on the time-based behavior of occupants including the context of “real thermal response,” Oswald, however, does not explicitly teach -
* * *
. . . determining different real-time situations occurring in the rooms based on an occupancy of a given room among the individual rooms, and automatically extracting the rule for the given room . . . ,
* * *
wherein the determined situation of the given room changes as the occupancy of the given room changes, and . . . .
But Ploennigs teaches -
* * *
. . . determining different real-time situations occurring in the rooms based on an occupancy of a given room among the individual rooms (Ploennigs, left column of p. 4832, Section V.B, last paragraph, teaches if an occupancy sensor is installed in a room with an already existing temperature control loop, using the ontology an enhanced occupancy-dependent control loop is created automatically which may switch the system in an energy efficient standby mode when nobody is in the room (that is, to “switch the system” is determining different real-time situations occurring the rooms based on an occupancy of a given room among the individual rooms)), and automatically extracting the rule for the given room (Ploennigs, left column of p. 4832, Section V.B, last paragraph, teaches to automatically . . . switch the system in an energy efficient standby mode when nobody is in the room (that is, automatically extracting the rule for the given room)) . . . ,
* * *
wherein the determined situation of the given room changes as the occupancy of the given room changes (Ploennigs, left column of p. 4832, Section V.B, last paragraph, teaches to automatically . . . switch the system in an energy efficient standby mode when nobody is in the room (that is, the determined situation of the given room changes as the occupancy of the given room changes)), and . . . .
Oswald and Ploennigs are from the same or similar field of endeavor. Oswald teaches building a model of the historical behaviour of the occupants of the house with the capability to detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters of the house. Ploennigs teaches modeling design template ontologies in which building automation systems in which device types occur multiple times in a building to develop whole design patterns for reuse for various rooms. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Oswald pertaining to energy control parameters for a house with the building automation system relating to a room level such as in Ploennigs.
The motivation for doing so is to provide a model that is a central knowledge source for agile ambient control that dynamically integrates devices and adapts its control to it. (Ploennigs, right column of p. 4827, Goals & Use Cases, sub. 6).
Though Oswald and Ploennigs teaches the features of a predictive model for energy consumption trained on the time-based behavior of occupants including the context of “real thermal response” and/or real-time situations directed towards building automation systems, the combination of Oswald and Ploennigs, however, does not explicitly teach pattern resolution features, such that - 
* * *
. . . the context correlator is further configured to correlate a second contextual attribute with the second pattern, the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute;
* * *
	But Bilger teaches - 
. . . a context correlator is configured to correlate a second contextual attribute with the second pattern, the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute (Bilger 8:24-42 teaches automatically change the overall sensitivity (that is, resolution) of the room motion sensor(s) 24 by changing the filter mechanism settings and/or the sensor sensitivity settings (range and amplitude of required motion for detection), based upon the output of any of the four types of room sensors (that is, any of the four types of rooms are to correlate a second attribute with the second pattern, . . . the second pattern is based on at least a portion of the first pattern and a second resolution), the system's determination of whether the room is occupied or not, the time of day, the ambient light level, temperature, etc. (that is, the “system’s determination” is deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute). For example, if the system determines that the den is occupied, the filter mechanism settings and/or sensor sensitivity settings are automatically changed (that is, at a first resolution) to increase the room motion sensor sensitivity (that is, a second resolution) to detect smaller movements in the room (i.e. from someone reading or working at the desk to prevent the lights from shutting off) (that is, to correlate a second contextual attribute with the second pattern). While the den is unoccupied, the room motion sensor(s) 24 are set to be less sensitive to prevent false positives (that is, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution); also, Bilger 16:19-27 teaches the feature of controlled object states, in which “if the room turns from one of its ‘off’ states to one of its ‘on’ states, or vice versa, then all objects in the room will be given the chance to change state as well. However, the change in state not only varies based on the type of controlled object that is being controlled, but is also based on a combination of other factors such as house mode, room state, room mode, the time of day, day of week, amount of outdoor ambient light, temperature of the room, etc.” (emphasis added);
[Examiner Note: the broadest reasonable interpretation of the claim term “resolution” is simply capturing changes in state based on environmental factors such as time of day, day of week, etc. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In this instance, because the meaning of the term “resolution” is not inconsistent with the Applicant’s specification, and the skilled artisan would understand the term covers the teachings of Bilger)].
Oswald, Ploennigs, and Bilger are from the same or similar field of endeavor. Oswald teaches building a model of the historical behaviour of the occupants of the house with the capability to detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters of the house. Ploennigs teaches modeling design template ontologies in which building automation systems in which device types occur multiple times in a building to develop whole design patterns for reuse for various rooms. Bilger teaches a building automation system including occupancy sensors to assign a plurality of room states. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the combination of Oswald and Ploennigs pertaining to contextual attribute selection including a knowledge base with the occupancy sensing and room state output of Bilger.
The motivation for doing so is to provide automation systems with a reliable sensor architecture, a knowledge based central controller and operating software, compatible plug and play controlled objects, a fast and reliable communications network, and a service module and internet access that allows wide deployment of the system. (Bilger, 3:7-12).
Regarding claim 3, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Oswald teaches wherein the series includes a plurality of operational observations of each of the individual rooms taken over a period of time (Oswald, see at least ¶ 0095, noticing that the television is switched on at the same time of day every Tuesday corresponds to a plurality of observations taken over a period of time).
Though Oswald teaches features of a predictive model for energy consumption trained on the time-based behavior of occupants including the context of “real thermal response, Oswald, however, does not explicitly teach -
. . . observations of each of the individual rooms . . . .
But Ploennigs teaches - 
. . . observations of each of the individual rooms (Ploennigs, right column of p. 4829, Device Description Ontology, second full paragraph, teaches main structure of a device type in the DDO reflects the structure used for device instances with Device, FunctionalProfile, and DataPoint as shown in Fig. 3. . . . The semantics of datapoints are defined as Semantic Types. This allows for example to specify for a sensor, that it is a "room temperature sensor" (Function) that sends a room temperature value (SemanticType) (that is, observations of each of the individual rooms)) . . . .
Regarding claim 5, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Ploennigs teaches - 
further comprising a knowledge base including a plurality of predetermined contextual attributes (Ploennigs, right column of p. 4828, an ontology describing device instances corresponds to a knowledge base of predetermined contextual attributes), wherein the context correlator is further configured to select the first contextual attribute from among the predetermined contextual attributes (Ploennigs, Fig. 3, teaches the ontology describing device instances:

    PNG
    media_image1.png
    248
    362
    media_image1.png
    Greyscale

Ploennigs, right column of p. 4829, C. Device Description Ontology [(DDO)], first full paragraph, teaches main structure of a device type in the DDO reflects the structure used for device instances with Device, FunctionalProfile, and DataPoint as shown in Fig. 3 (that is, to select the first contextual attribute from among the predetermined contextual attributes)).
Oswald, Ploennigs, and Bilger are from the same or similar field of endeavor. Oswald teaches building a model of the historical behaviour of the occupants of the house with the capability to detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters of the house. Ploennigs teaches modeling design template ontologies in which building automation systems in which device types occur multiple times in a building to develop whole design patterns for reuse for various rooms. Bilger teaches a building automation system including occupancy sensors to assign a plurality of room states. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Oswald pertaining to contextual attribute selection with the knowledge base of Ploennigs, and with the occupancy sensing and room state output of Bilger.
The motivation for doing so is that “[b]y using the ODDs a repeated modeling of type specific information can be avoided.” (Ploennigs, left column of p. 4829 – C. Device Description Ontology).
Regarding claim 6, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Ploennigs teaches -
a data point labeler configured to associate a contextual classification with the property, wherein the contextual classification comprises the first contextual attribute (Ploennigs, left column of p. 4829 – C. Device Description Ontology, an Ontology-based Device Description (ODD) corresponds to a contextual classification of a property of a building management system).
Regarding claim 7, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Oswald teaches -
. . . wherein the first contextual attribute comprises a contextual factor (Oswald, see at least [0095], expecting a householder home late corresponds to a contextual factor (“home late”)), . . . . 
Though Oswald teaches features of a predictive model for energy consumption trained on the time-based behavior of occupants including the context of “real thermal response, Oswald does not explicitly teach -
wherein the context correlator is further configured to associate a contextual classification with the property and correlate the contextual classification with the first pattern, wherein . . . the operational rule further is derived at least in part based on the contextual classification.
But Ploennigs teaches -
wherein the context correlator is further configured to associate a contextual classification with the property (Ploennigs, left column of p. 4829, C. Device Description Ontology, that teaches an Ontology-based Device Description (ODD) corresponds to a contextual classification of a property of a building management system) and correlate the contextual classification with the first pattern (Ploennigs, left column of p. 4832, B. self-commissioning, automatically creating an enhanced occupancy-dependent control loop corresponds to correlating a contextual classification (“occupancy sensor”) with a pattern (“nobody in the room”)), wherein . . . the operational rule further is derived at least in part based on the contextual classification (Ploennigs, left column of p. 4832, B. self-commissioning, teaches switching the system to an energy-efficient standby mode when nobody is in the room corresponds to an operational rule derived based on contextual classification (i.e., an occupancy sensor in a particular room)).
Regarding claim 9, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above.
Oswald teaches wherein deriving the operational rule further comprises applying a constraint to the first pattern or to the first contextual attribute (Oswald, see at least [0095], deferring heating the house to full temperature corresponds to applying a constraint . . . to the first contextual attribute (i.e., lowering setpoint temperature until householder is expected home)).
Regarding claim 10, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above. 
Oswald teaches wherein the at least one mechanical component and at least one electrical component includes at least one of a heating, ventilation and air-conditioning (HVAC) system, a cooling device, a lighting device, a shading system, and a security device (Oswald, see at least [0061], electric light; [0095], heating).
11.	Claims 4 and 12-15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US Published Application 20050171645 to Oswald et al. [hereinafter Oswald] in view of Ploennigs et al., “BASont - A Modular, Adaptive Building Automation System Ontology,” IECON 2012 (October 25, 2012) [hereinafter Ploennigs] and US Patent 6909921 to Bilger [hereinafter Bilger], and US Published Application 20130103621 to Matsuoka et al. [hereinafter Matsuoka].
Regarding claim 4, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 3, as described above.
Though the combination of Oswald, Ploennigs, and Bilger teaches the features of thermostat sensing and HVAC controls for room state control, the combination does not explicitly teach wherein the property is a temperature setpoint.
But Matsuoka teaches wherein the property is a temperature setpoint (Matsuoka ¶¶ 0056-57 teaches systems are HVAC systems and/or additional air conditioners and heaters and the intelligent controllers are intelligent thermostats, with the environment a . . . commercial building . . . that is heated, cooled, and/or ventilated by the systems controlled by the intelligent thermostats. . . . [I]ntelligent controllers generally control the environment based on control schedules, and immediate-control inputs that can be thought of as overlaid on or added to the control schedules. . . . [T]he portion of the control schedule may feature a scheduled setpoint rather than the immediate-control input 1316 (that is, the property of the building is the property is a temperature setpoint)).
Oswald, Ploennigs, Bilger, and Matsuoka are from the same or similar field of endeavor. Oswald teaches building a model of the historical behaviour of the occupants of the house with the capability to detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters of the house. Ploennigs teaches modeling design template ontologies in which building automation systems in which device types occur multiple times in a building to develop whole design patterns for reuse for various rooms. Bilger teaches a building automation system including occupancy sensors to assign a plurality of room states. Matsuoka teaches to intelligent controllers that continuously, periodically, or intermittently calculate and display the time remaining until a control task is projected to be completed by the intelligent controller. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the combination of Oswald, Ploennigs, and Bilger pertaining to contextual attribute selection including a knowledge base developed from occupancy sensing and room state output with the statistics, inference, and indexing data processing of Matsuoka.
The motivation for doing so is to generate and continuously improve a global model for the controlled environment within a current season of the year for automated adaptive control of the environment. (Matsuoka ¶ 0084).
	Regarding claim 12, the combination of Oswald, Ploennigs, and Bilger teaches all of the limitations of claim 1, as described above in detail. 
	Though Oswald, Ploennigs, and Bilger teaches the features of building a model of the historical behaviour to modify the energy control parameters of the house using room patterns using sensors, the combination of Oswald, Ploennigs, and Bilger, however, does not explicitly teach -
	wherein annotating the patterns further includes performing statistical analysis to correlate potential contextual factors to operational patterns of the building.
	But Matsuoka teaches -
wherein annotating the patterns further includes performing statistical analysis to correlate potential contextual factors to operational patterns of the building (Matsuoka ¶ 0005 teaches [an] intelligent controller collects data, over time, from which the models are constructed and uses the models to predict the time remaining until one or more characteristics or parameters of the region or volume (that is, to correlate potential contextual factors to operational patterns of the building) reaches one or more specified values as a result of intelligent controller control of one or more devices, systems, or other entities; Matsuoka ¶ 0030 teaches [a] remote system may include various types of statistics, inference, and indexing engines 212 for data processing (that is, annotating the patterns further includes performing statistical analysis) and derivation of additional information and rules related to the smart-home environment; Matsuoka, Fig. 13C teaches the general context in which intelligent controllers operate (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    562
    695
    media_image2.png
    Greyscale

Matsuoka ¶ 0056 teaches a context comprises a region or volume 1302, one or more intelligent controllers 1304 and 1306, and one or more devices, systems, or other entities 1306-1308 that are controlled by the one or more intelligent controllers and that operate on the region or volume 1302).
	Oswald, Ploennigs, Bilger, and Matsuoka are from the same or similar field of endeavor. Oswald teaches building a model of the historical behaviour of the occupants of the house with the capability to detect the instantaneous behaviour at any one instant and this can be used to modify the energy control parameters of the house. Ploennigs teaches modeling design template ontologies in which building automation systems in which device types occur multiple times in a building to develop whole design patterns for reuse for various rooms. Bilger teaches a building automation system including occupancy sensors to assign a plurality of room states. Matsuoka teaches to intelligent controllers that continuously, periodically, or intermittently calculate and display the time remaining until a control task is projected to be completed by the intelligent controller. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the combination of Oswald, Ploennigs, and Bilger pertaining to contextual attribute selection including a knowledge base developed from occupancy sensing and room state output with the statistics, inference, and indexing data processing of Matsuoka.
The motivation for doing so is to generate and continuously improve a global model for the controlled environment within a current season of the year for automated adaptive control of the environment. (Matsuoka ¶ 0084).
	Regarding claim 13, the combination of Oswald, Ploennigs, Bilger, and Matsuoka teaches all of the limitations of claim 12, as described above in detail.
	Matsuoka teaches -
wherein the processor contextualizes building operational patterns in terms of temporal, spatial or semantic contexts (Matsuoka, Fig. 13C teaches the general context in which intelligent controllers operate (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    562
    695
    media_image2.png
    Greyscale

Matsuoka ¶ 0056 teaches a context comprises a region or volume 1302, one or more intelligent controllers 1304 and 1306, and one or more devices, systems, or other entities 1306-1308 that are controlled by the one or more intelligent controllers and that operate on the region or volume 1302 (that is, processor contextualizes building operational patterns in terms of temporal, spatial or semantic contexts)).
	Regarding claim 14, the combination of Oswald, Ploennigs, Bilger, and Matsuoka teaches all of the limitations of claim 13, as described above in detail.
	Matsuoka teaches -
	wherein the context correlator correlates the property of the building management system with at least one of the temporal, spatial or semantic contexts (Matsuoka ¶ 0084 teaches that [a]fter a suitable number of learning cycles, a sufficient amount of data is available to automatically generate a global model for the controlled environment (that is, “controlled environment” is property of the building management system). The global model can subsequently be continuously improved using more data points, as time goes forward, since each heating cycle represents yet another experiment. For one implementation, the time span of the global model can be limited to only a recent period, such as the most recent 30 to 60 days, so that it will be more likely to reflect the effects of the current season of the year (that is, the “current season of the year” is correlates the property of the building management system with at least one of the temporal, spatial or semantic contexts)).
	Regarding claim 15, the combination of Oswald, Ploennigs, Bilger, and Matsuoka teaches all of the limitations of claim 14, as described above in detail.
	Matsuoka teaches -
	wherein the property of the building is a temperature setpoint and the temporal context is hours of business associated with the building (Matsuoka ¶¶ 0056-57 teaches systems are HVAC systems and/or additional air conditioners and heaters and the intelligent controllers are intelligent thermostats, with the environment a . . . commercial building . . . that is heated, cooled, and/or ventilated by the systems controlled by the intelligent thermostats. . . . [I]ntelligent controllers generally control the environment based on control schedules (that is, in the context of commercial buildings, the temporal context is hours of business associated with the building), and immediate-control inputs that can be thought of as overlaid on or added to the control schedules. . . . [T]he portion of the control schedule may feature a scheduled setpoint rather than the immediate-control input 1316 (that is, the property of the building is a temperature setpoint); see also Matsuoka, Fig. 2 “businesses 220”).
Response to Arguments
12.	Applicant’s arguments have been fully considered. Examiner responds below.
13.	In view of the rejections under Section 103, Applicant argues the BRI of the instant claims do not cover the teachings of Bilger because the cited prior art reference does not teach the features of “‘. . . the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute.’” (Response at pp. 6-7 (emphasis in original)). Applicant points out that “[a]s summarized by the Examiner, Bilger simply adjusts the sensitivity of a sensor to more easily detect a person’s movement in a room. For instance, when more people occupy a room, the sensitivity is adjusted to more easily detect a person's movement, but when less people are in room the sensor's sensitivity is reduced to prevent false positives. Bilger's discussion of a sensor's sensitivity is completely irrelevant in terms of correlating resolutions to patterns. Thus Bilger’s sensor sensitivity does not equate to a second resolution associated with annotating patterns using contextual attributes that affect building operational parameters, determining different real-time situations occurring in the rooms based on an occupancy of a given room among the individual rooms, and automatically extracting the rule for the given room based on a real-time building context and a determined situation.” (Response at p. 8 (emphasis in original)). 
	Examiner respectfully disagrees. Though Applicant argues Bilger fails to show certain features of Applicant’s invention, the broadest reasonable interpretation of the claim term “resolution” covers the teachings of Bilger.
Applicant submits that Bilger fails to show Applicant’s claim limitation of ‘the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, . . . .” (claim 1, ll. 16-18 (emphasis added)). 
Neither the claims nor the specification define the claim term “resolution.” “The broadest reasonable interpretation is a standard used for construing claim language, not for assessing subject matter disclosed in a reference. When considering the prior art, a decision maker must consider what it teaches or fairly suggests to the skilled artisan.” Ex parte LeBoeuf, App. No. 2020-003511 (PTAB 25 January 2021).
Applicant’s specification recites that “a hierarchy of patterns with increasing time resolution may be created. Thus, the time series may be further analyzed using a time segmentation, or resolution, of one day to extract day features. For example, the daily patterns 56, 58 may be created from a series of previously identified hourly features. Thus, each of the boxes in the daily patterns 56, 58 may represent an hourly pattern 50, 52, 54, such that each daily pattern 56, 58 represents a time period of 24 hours.” (Specification ¶ 0033). 
Bilger teaches the feature of controlled object states, in which “if the room turns from one of its ‘off’ states to one of its ‘on’ states, or vice versa, then all objects in the room will be given the chance to change state as well. However, the change in state not only varies based on the type of controlled object that is being controlled, but is also based on a combination of other factors such as house mode, room state, room mode, the time of day, day of week, amount of outdoor ambient light, temperature of the room, etc.” (Bilger 16:19-27).
That is, the broadest reasonable interpretation of the claim term “resolution” is simply capturing changes in state based on environmental factors such as time of day, day of week, etc. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In this instance, because the meaning of the term “resolution” is not inconsistent with the Applicant’s specification, and the skilled artisan would understand the term covers the teachings of Bilger. 
Though the specification recites the “analyzing a time series in time segments, that is, with a resolution, of one hour using feature extraction techniques,” (Specification ¶ 0031), and the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993). 
14.	Also, Applicant argues Bilger “is completely silent as to determining patterns in a room,” pointing to “independent claim 1, [which] expressly defines a second pattern as ‘a second pattern associated with the series of operational observations.’" (Response at p. 8 (emphasis in original)).
Examiner respectfully disagrees. Initially, claim terms such as “associated with” or “based on” convey a loose involvement with the objects sought to be further characterized, and are generally considered as weak affiliations to the object (for example, simply “involved” as contrasted with “committed”). Correspondingly, a skilled artisan would understand such weak characterizations to correspond with a more generous “broadest reasonable interpretation” attributable to claim terms. 
That being said, Examiner notes Bilger is not “completely silent” as to determining patterns in a room because Bilger teaches discerning a “feature of controlled object states, in which “if the room turns from one of its ‘off’ states to one of its ‘on’ states, or vice versa, then all objects in the room will be given the chance to change state as well. However, the change in state not only varies based on the type of controlled object that is being controlled, but is also based on a combination of other factors such as house mode, room state, room mode, the time of day, day of week, amount of outdoor ambient light, temperature of the room, etc.” (Bilger 16:19-27). That is, Bilger teaches features directed to a history or a “pattern” generation on a “knowledge-based application” for controlling home automation. (see Bilger 24:42-62 (“complete history and knowledge of all house activities”)).
Moreover, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and further, that Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
15.	With respect to the non-statutory double patenting rejection, the Examiner notes the Applicant’s argument that the Double Patenting rejection is in error in view of the Applicant’s arguments made to the teachings of Bilger. (see Response at p. 9).
Examiner respectfully disagrees, in view of the responses provided with respect to Applicant’s arguments to Bilger hereinabove, which are repeated in full.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Published Application 20100019051 to Rosen) teaches a thermostat control program component for monitoring the signal indicative of current activity and defining an operating sequence to establish a condition of actual occupancy, and to recognize within a recent time interval a pattern of activity.
18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122